DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 16 November 2021.  After entry of the amendment, claims 25-46 are currently pending in the application.

Specification
The disclosure is objected to because of the following informalities:  Applicant needs to update the specification to include the patent number of the parent application as the application has since matured into a patent.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatematsu et al (US Patent No. 5,435,846).
The reference teaches, in the examples, (see especially section 2. Evaluation of Concrete-Deterioration Inhibitory Effects found in column 7, lines 46+ and Table 2), a mortar prepared using concrete additive No. 2, Portland cement, and a fine aggregate.  The cement additive No. 2 is a mixture of a highly calcium-substituted zeolite and NO3-hydrocalumite.  The components were mixed, molded and then cured.  According to the background section (column 1), the cement additive is used for inhibiting the alkali-aggregate reaction caused by alkali metal ions contained in the concrete.
The instant claims are anticipated by the reference.
As for claim 25, the reference teaches the addition of a calcium-containing additive into a concrete mixture in order to inhibit alkali-aggregate reaction.  It is known that an alkali-silica reaction is type of alkali-aggregate reaction.
As for claim 26, the aggregates are crushed stone and therefore it would appear that the aggregates would include silica.  The additive inhibits alkali-aggregate reaction.
As for claim 28, as the reference teaches that the additives are used to inhibit alkali-aggregate reaction this limitation is met.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Specification No. JP 2002-145650 A.
The reference teaches, in paragraph [0001] a method for producing concrete aggregate and a concrete aggregate used for producing concrete by mixing with a binder such as cement and water.  Paragraph [0006] teaches that the present invention is a method for producing a concrete aggregate capable of suppressing the occurrence of alkali silica reaction and preventing deterioration of a concrete structure over a long period of time.  Paragraph [0007] teaches a method for producing a concrete aggregate according to the present invention comprises mixing a natural aggregate made of natural stone with a calcium compound. This mixture is heat-treated to react the calcium compound on the surface layer of the natural aggregate to form a modified layer. Further, the concrete aggregate of the present invention is characterized in that a modified layer formed by reacting the natural aggregate with a calcium compound is formed on the surface layer of the natural aggregate made of natural stone.    See also the claims.
The instant claims are obvious over the reference.
As for claim 44, the reference teaches the formation of an aggregate having a calcium compound on the surface layer and also teaches that the aggregate may be used for producing concrete by mixing with a binder such as cement and binder.  Accordingly, the instantly claimed product is obvious in view of the teachings of the reference.
As for claim 45, as the reference teaches the use of a calcium compound to form a modified layer it is believed that the layer would contain the recited materials absent evidence showing otherwise.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Oates et al (US Patent No. 5,928,420).
The reference teaches, in column 1, lines 7-11, the use of Class C fly ash in conjunction with silica fume in cement compositions which employ alkali reactive aggregate.  Column 2, lines 10+, a method of inhibiting expansion of a concrete derived from alkali-reactive aggregate.  Claim 6 teaches a solidifiable concrete formulation comprising:  
A) alkali-silica reactive aggregate, and  
B) a cement binder in an amount to bind said aggregate in a solidifiable mass, said cement binder comprising:  
a) a cement composition comprising in weight % to a total of 100%:  
i) 45 to 87 of hydraulic cement;  
ii) 10 to 45% of a Class C fly ash having a calcium oxide analytical content greater than 15%, by weight, of said fly ash, and  
iii) 3 to 7% of silica fume, and  
b) water; 
said concrete formulation in a solidified state, exhibiting low expansion.  According to column 4, lines 32+, examples of the alkali-silica reactive aggregates include as a first class, poorly crystalline or metastable silica minerals and volcanic or artificial glasses such as opal; tridymite; cristobalite; acid, intermediate and basic volcanic glasses; artificial glasses and beekite and different varieties of quartz including chalcedony; crypocrystalline to microcrystalline and macrogranular quartz with deformed crystal lattice, rich in inclusions, intensively fractured or granulated; poorly crystalline quartz at grain boundaries and quartz cement overgrowths.  Column 5, lines 29+, teaches that the cement composition of the invention produces with alkali-silica reactive aggregate, a concrete which exhibits low expansion.
	The instant claims are obvious over the reference.
As for claim 25, the reference teaches the addition of Class C fly ash having a calcium oxide analytical content greater than 15%, by weight, of said fly ash and silica fume into a concrete mixture in order to inhibit alkali silica reaction.  The Class C fly ash having a calcium oxide content meets the at least one calcium containing additive.  As for the step of curing of the concrete, the reference teaches that the concrete is solidified and curing is a well-known step in the manufacture of a concrete product.  Therefore while the reference does not recite that the concrete is cured, it would obviously be subjected to curing.  
As for claim 26, according to the reference, the aggregates contain silica and that the Class C fly ash and silica fume suppresses the alkali-silica reaction.
As for claim 27, the reference teaches that alkali-silica reactive aggregates include artificial glasses and various types of quartz such as microcrystalline quartz.
As for claim 28, the reference teaches various aggregates that are prone to alkali-silica reaction and the addition of Class C fly ash and silica fume are added to inhibit alkali-silica reaction.
	As for claim 29, this limitation is suggested by the reference as the additives are added to inhibit the alkali-silica reaction and therefore one would adjust the amount of the calcium-containing additive based on the amount of aggregate to ensure that the alkali-silica reaction is suppressed.
	Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Claims 25-26, 28-29, and 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US Patent No. 8,021,477 B2).
The reference teaches, in the abstract, methods of reducing hydroxyl ions in concrete pore solutions which are useful in providing gels which form in concrete due to the alkali-silica reaction (ASR). The method comprises adding a salt or a mixture thereof to the concrete in aqueous or solid form .  The methods can be used to resist ASR in fresh concrete, in concrete that is setting or in hardened concrete.  Column 3, lines 45, teaches that a soluble salt comprising a cation and an anion can be applied to the hardened concrete or mixed with fresh concrete.  According to column 6, lines 19+, the salt can contain any suitable cation such as Ca, Fe, Mg, Mn, Al, Cu, Zn, Sr, Ti and combinations and the most preferred cation is Ca.  The anion can be nitrate, nitrite, acetate, benzoate, etc.  Calcium nitrate is exemplified in column 6, lines 66+ and Table 1.
The instant claims are obvious over the reference.
As for claim 25, the reference teaches that a soluble salt such as calcium nitrate can be added to a concrete mixture.  As for the concrete containing aggregates, the reference teaches in column 11, lines 65-37 that "Fresh concrete" refers to the aqueous or slurry-like mixture of water, cement, and aggregate that is mixed together to form new concrete and therefore it is clear that the concrete would include an aggregate include aggregates.  As the material is used to resist ASR in concrete, it is obvious that the aggregates are prone to ASR.  As for the use of a calcium-containing additive, the reference teaches calcium nitrate as well as other calcium containing salts such as nitrites, acetates, etc.  Also taught are magnesium salts.
As for claim 26, it is obvious that the aggregates include silica as the reference teaches a composition that is used to control ASR.  Also according to the reference, the salt suppresses alkali-silica reaction.
As for claim 28, as the reference teaches that the salt is used to control ASR this limitation is obvious.
As for claim 29, it is within the level of ordinary skill in the art to incorporate the necessary amount of salt to adequately suppress the alkali-silica reaction.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
As for claim 41, the reference teaches that magnesium salts can also be used.
	As for claim 42, as the reference teaches the use of the same salts it would appear that the magnesium salt would form a layer which includes the recited materials.
As for claim 43, the reference teaches a salt having a cation such as magnesium.
	As for claim 44, it would appear that the claimed product would be attained as the reference teaches the use of the same calcium containing materials (i.e. calcium nitrate or calcium nitrite) as utilized by applicant.
	As for claim 45, as the reference teaches the use of the same salts it would appear that the salt would form a layer which includes the recited materials.
	As for claim 46, it would appear that the claimed product would be attained as the reference teaches the use a magnesium salt.
	Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,339,094. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the limitations of the prior patent and therefore are rendered obvious by said claims.  As for the product claims, as the method is similar it would therefore produce the claimed products.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
October 17, 2022